Citation Nr: 1637424	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-34 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for right frontal meningioma, status post right parietal craniotomy and partial excision with seizures as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Sioux Falls, South Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his right frontal meningioma, status post right parietal craniotomy and partial excision with seizures is either directly related to his military service or due to herbicide (Agent Orange) exposure or radiation exposure.  The Veteran had active service in Vietnam during the Vietnam War.  His exposure to herbicides is presumed.  38 U.S.C.A. § 1116 (West 2014).

In a September 2012 statement, Dr. L wrote that he "did not know for sure but [the Veteran] may have a service connected type of disability based on his meningioma and service time spent in Vietnam with history of exposure to various chemical agents."  In another statement written in November 2012, another of the Veteran's private physicians wrote that "there is not a clear indication in the guidelines that this tumor could be caused by Agent Orange; however, this does not exclude the possibility that Agent Orange could have precipitated the tumor occurrence."  See November 2012 statement Dr. W.  He further stated that the Veteran should receive benefits related to his exposure.  However, neither of these opinions reasons for finding a relationship between Agent Orange and the meningioma.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the value of a medical opinion is dependent upon its rationale).

In a November 2013 VA DBQ, the examiner opined that the Veteran's meningioma with secondary seizures was less likely as not "incurred in or caused by herbicide exposure."  The examiner found that presumptive service connection was not warranted as meningioma was "not on the VA's list of presumptive cancers related to Agent Orange."  In addition, the examiner found "there is no basis for direct service connection, as there is no evidence that the meningioma existed or that the veteran had any symptoms of tumor during his period of service," based on the absence of service treatment records.  The Court has found that negative opinions based on the fact that a claimed disease is not on the list of presumptive disabilities or that there are not supporting service treatment records are inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran has also contended that he developed a meningioma related to radiation exposure through his years as a radar technician while on active duty.  The Form DD 214 Certificate of Release or Discharge from Active Duty Service department records confirm such duties in service.  .  In July 2016, the Veteran's representative argued that the Veteran worked with, operated, calibrated, and repaired radar systems and thereby was exposed to potentially high doses of radar and radio frequency (RF) radiation.  The Veteran's representative submitted citations to two studies which indicated that RF radiation was considered a carcinogenic risk and that as "brains are electromagnetically active they are especially sensitive to interference and genetic damage from external electromagnetic signals...The safe level of exposure of this toxic agent is zero for human populations."  

VA is required to obtain a radiation dose estimate where a Veteran claims service connection for a radiogenic disease and claims in-service exposure to ionizing radiation.  38 C.F.R. § 3.311 or by direct service connection.  Under 38 C.F.R. § 3.311(b)(2)(ii), brain tumors are a radiogenic disease and therefore, are subject to the provisions of that regulation.  Under 38 C.F.R. § 3.311(a)(2)(iii) a request must be made for any available records concerning the Veteran's exposure to radiation, which includes (but is not limited to) any DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) and other records which may contain information pertaining to the Veteran's radiation dose exposure in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  This development has not yet been completed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a radiation dose estimate and opinion as to the relationship between any ionizing radiation exposure and from the Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311.

3.  If service connection is not established after the development in the preceding paragraph, the Veteran should be scheduled for a VA examination to ascertain whether the  right frontal meningioma, status post right parietal craniotomy and partial excision with seizures is related to in-service injury (including herbicides or radiation).  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should answer the following questions:

A)  Is the current right frontal meningioma, status post right parietal craniotomy and partial excision with seizures at least likely as not (50 percent or greater probability) related to an injury in active military service, to include exposure to herbicides or radiation? 

The examiner should discuss current medical literature and the studies supplied by the Veteran.  The first cited study is found at (http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1469943/) and  indicated that "there is evidence of generalized increased disability rates from a variety of causes in one study and symptoms of sensitivity reactions and lenticular opacity in at least one other." An additional interpretation on Page 1585 of that study indicated that "Available data suggest that RF radiation be considered a carcinogenic risk, a position already taken in an internal U.S. EPA document in 1990 when there was much less evidence of the potential harmfulness of RF radiation."  The second by Dr. Neil Cherry regarding RF radiation and cancer, at http://www.neilcherry.nz/documents/90_m3_EMR_Police_brain_tumor_report_02.pdf, stated that "Since brains are electromagnetically active they are especially sensitive to interference and genetic damage from external electromagnetic signals. The very slow rate of cell replacement means that compared to other body organs, there is limited repair mechanisms;" and that "a somewhat more comprehensive review of the scientific evidence of genotoxicity, cancer, brain tumor and astrocytoma from chronic pulsed microwave exposure shows that the risk is real and significant. The safe level of exposure of this toxic agent is zero for human populations.")  Comment on the application of these studies to this Veteran's case.

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

